Title: From George Washington to Robert Howe, 26 September 1783
From: Washington, George
To: Howe, Robert


                  
                     Dear Sir
                     Rocky hill 26 Septr 83
                  
                  I feel great pleasure in communicating to you the inclosed Resolves of Congress, approving your conduct in the execution of the service on which you have been employed: as well as that of the Troops who were under your Orders.
                  As great part of these Troops have already Returned to West Point, I transmitted the Resolves of Congress to Major General Knox, in a letter of which the inclosed is Copy, in order that so agreable a testimony of their conduct might be communicated to them as soon as possible. I am Dr Sir &c.
                  
                     P.S.  This moment I have Received Your Letter of yesterday.
                  
                  
               